Appeal from an order of the Court of Claims, entered September 28, 1979, which granted the State’s motion to dismiss claimant’s property damage claim for failure to file a notice of claim or claim within 90 days as required by subdivision 3 of section 10 of the Court of Claims Act. In view of our decision in Osborne v State of New York (78 AD2d 731), the instant appeal is academic and should, therefore, be dismissed. Appeal dismissed, without costs. Mahoney, P. J., Sweeney, Kane, Main and Casey, JJ., concur.